Citation Nr: 0912195	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1977 to June 1980, 
August 1982 to August 1984, and August 1984 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  Although the Veteran requested a Travel 
Board hearing in March 2004, he withdrew this request in 
April 2004.  See 38 C.F.R. § 20.704 (2008).

In November 2006 and December 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records show that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

3.  The Veteran does not experience any current disability 
due to short-term memory loss which could be attributed to 
active service or any incident of such service, to include as 
due to an undiagnosed illness.


CONCLUSION OF LAW

Short-term memory loss was not incurred during active 
service, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January, August, and September 2003, 
January 2004, April and December 2006, and January 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed short-term 
memory loss to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In response 
to all of this notice, the Veteran informed VA in June 2007 
that he had no more information or evidence to submit in 
support of his claim.

As will be explained below in greater detail, because the 
Veteran does not experience any current disability due to 
short-term memory loss which could be attributed to active 
service or any incident of such service, to include as due to 
an undiagnosed illness, the evidence does not support 
granting service connection.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the April 
and December 2006 and January 2008 VCAA notice letters, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for short-
term memory loss, including as due to an undiagnosed illness, 
is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  

Regarding the duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the Veteran with examinations addressing the 
contended causal relationship between short-term memory loss 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred short-term memory loss, 
including as due to an undiagnosed illness, during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2008).  A 
"Persian Gulf Veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the Veteran's service medical records indicates 
that he denied all relevant medical history on his first 
enlistment physical examination in March 1977.  Clinical 
evaluation was normal except for a non-surgical scar on the 
upper right arm.  At his first separation physical 
examination in May 1980, clinical evaluation was normal 
except for 2 small scars on the upper right arm and a left 
knee scar which were not considered disabling.

The Veteran denied all relevant medical history and clinical 
evaluation was unchanged at his second enlistment physical 
examination in June 1982.  Clinical evaluation was unchanged 
at his second separation physical examination in June 1984.

On periodic physical examination in April 1988, clinical 
evaluation was normal except for tinea versicolor and scars.  
The Veteran denied all relevant medical history.  No 
significant interval change was noted on periodic physical 
examination in December 1993.  At the Veteran's final 
separation physical examination in August 1999, clinical 
evaluation was normal except for tenderness to palpation in 
the right shoulder and low back, shin splints, scars, and 
lipoma on the back.  The Veteran put a question mark next to 
an item on his "Report of Medical History" entitled "Loss 
of memory or amnesia."

The Veteran's DD Form 214 show that his awards included the 
Southwest Asia Service Medal, the Kuwait Liberation Medal, 
and the Combat Action Ribbon.

The post-service medical evidence shows that, on VA 
examination in November 2004, the Veteran's complaints 
included being "easily stressed out" and short-term memory 
loss which worsened "when he was stressed out and anxious."  
He reported that Dr. David Jung had put him on Zoloft 
50 milligrams once a day for a year to treat his reported 
short-term memory loss.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and VA medical records.  Mental status examination of 
the Veteran showed full orientation, an ability to recall 
3 of 3 objects immediately and 5 minutes later, good 
concentration by doing the serial sevens in a timely manner 
without mistakes, and an ability to repeat 6 numbers forward.  

On VA outpatient treatment in June 2005, the Veteran reported 
that he "is scattered and forgetful."  He also stated that, 
after being prescribed sertraline, he felt less anxious.  He 
stated further that he had been prescribed sertraline "to 
help with his forgetfulness but did not provide much 
benefit."  Objective examination showed logical and goal-
directed thought process with no psychotic content.  The 
diagnoses included anxiety disorder.

On VA examination in January 2007, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records and VA medical records.  This 
examiner noted that memory loss was noted on a July 2003 VA 
examination when the Veteran reported taking Zoloft for 
memory loss.  "Zoloft would not be a typical medication for 
memory loss, unless it was felt that the memory loss was just 
a manifestation of depression or anxiety."  The VA examiner 
stated that the Veteran's complaint of memory loss suggested 
that it was not service-connected because it was "not 
present during his service in the [Persian] Gulf and a fairly 
prolonged period of time after that service."  This examiner 
also noted that the Veteran reported in November 2004 that 
"he was easily stressed out.  Memory was diminished with 
stress."  He stated further that the Veteran's short-term 
memory first was noted in July 2003.  "This was quite a long 
time after service."  This examiner also stated that the 
July 2003 VA examination did not confirm memory loss and it 
only was a subjective complaint.  "There was no indication 
in his service [treatment] records that he required treatment 
for short-term memory [loss] at any time while on active 
duty."  Physical examination showed "a lot of hostility and 
strong suggestions of malingering tendencies," the Veteran 
was "frequently uncooperative on mental status testing and 
on examination with a lot of tendencies to exaggerate," non-
organic memory abnormalities, and "his cognitive level was 
incompatible with his occupation as a functioning police 
officer."  The VA examiner opined that the Veteran did not 
have chronic fatigue syndrome because his reported symptoms 
always had been intermittent and did not meet enough of the 
diagnostic criteria for chronic fatigue syndrome.  The VA 
examiner also opined that the Veteran's symptoms did not meet 
any of the criteria "for onset of the series of undiagnosed 
illnesses that he claims during" active service.  The VA 
examiner concluded that the Veteran's examination showed 
"strong indications of manipulative behavior, exaggeration 
tendencies, possible malingering, and . . . certainly did not 
suggest any organic disease process."

In a June 2007 statement, the Veteran contended that he had 
"a great deal of problems with short term memory."  He also 
contended that he had been prescribed sertraline (or Zoloft) 
"as a neural stimulator."

A review of the Veteran's post-service treatment records from 
Dr. David A. Jung dated between January 2002 and January 2008 
and date-stamped as received by the RO in February 2008 shows 
no treatment for short-term memory loss, to include as due to 
an undiagnosed illness.  These records indicate that Dr. Jung 
prescribed Zoloft for the Veteran on several occasions and 
was treating him for, among other things, obsessive 
compulsive disorder.

In a September 2008 letter, Dr. Andrew D. Bissett stated that 
he had been treating the Veteran at a VA facility for anxiety 
disorder with panic attacks, obsessive compulsive disorder, 
and psychosis, not otherwise specified.  Dr. Bissett also 
stated that, after the Veteran decompensated in February 
2008, he became "notably forgetful."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for short-
term memory loss, to include as due to an undiagnosed 
illness.  Initially, the Board notes that the Veteran had 
honorable active combat service in the Persian Gulf War.  As 
the VA examiner found after reviewing the Veteran's service 
treatment records in January 2007, however, the Veteran was 
not diagnosed as having short-term memory loss, to include as 
due to an undiagnosed illness, at any time during his 
3 periods of active duty (including his Persian Gulf War 
service).  It appears that the Veteran first complained of 
short-term memory loss in November 2004, or approximately 
5 years after his final service separation at the end of his 
third period of active duty in November 1999; at that time, 
mental status examination showed no memory problems.

The post-service medical evidence shows that the Veteran does 
not experience any current disability due to short-term 
memory loss which could be attributed to active service or 
any incident of service, to include as due to an undiagnosed 
illness.  The Veteran's post-service medical records show 
that he has been treated for multiple psychiatric complaints 
(variously diagnosed as anxiety disorder, obsessive 
compulsive disorder, and psychosis, not otherwise specified) 
since service separation and was prescribed Zoloft by 
Dr. Jung.  In January 2007, although the Veteran reported 
taking Zoloft for memory loss, the VA examiner stated, 
"Zoloft would not be a typical medication for memory loss, 
unless it was felt that the memory loss was just a 
manifestation of depression or anxiety."  This opinion 
suggests that, if short-term memory loss was present, it 
could be attributed to a known clinical diagnosis of 
depression or anxiety and not to an undiagnosed illness.  The 
VA examiner also stated in January 2007 that the Veteran's 
complaint of memory loss suggested that it was not service-
connected because it was "not present during his service in 
the [Persian] Gulf and [for] a fairly prolonged period of 
time after that service."  This examiner also stated that 
the July 2003 VA examination did not confirm memory loss and 
it only was a subjective complaint.  Examination in January 
2007 revealed "a lot of hostility and strong suggestions of 
malingering tendencies," the Veteran was "frequently 
uncooperative on mental status testing and on examination 
with a lot of tendencies to exaggerate," non-organic memory 
abnormalities, and "his cognitive level was incompatible 
with his occupation as a functioning police officer."  The 
VA examiner opined that the Veteran's symptoms did not meet 
any of the criteria for the any of the undiagnosed illnesses, 
including short-term memory loss, which he contended had been 
incurred during active service in the Persian Gulf.  The VA 
examiner also concluded in January 2007 that the Veteran's 
examination showed "strong indications of manipulative 
behavior, exaggeration tendencies, possible malingering, and 
. . . certainly did not suggest any organic disease 
process."  Dr. Bissett indicated in September 2008 that, 
after the Veteran experienced decompensation of his 
psychiatric symptoms in February 2008, he became "notably 
forgetful."  This also suggests that, if short-term memory 
loss was present, it could be attributed to one of the 
Veteran's known clinical diagnoses (anxiety disorder, 
obsessive compulsive disorder, and/or psychosis, not 
otherwise specified).  In summary, service connection under 
§ 3.317 is precluded because there are no signs or symptoms 
of short-term memory loss which could be attributed to an 
undiagnosed illness.  Absent evidence of current disability 
due to short-term memory loss which could be attributed to 
active service or any incident of such service, to include as 
due to an undiagnosed illness, the Board finds that service 
connection for short-term memory loss, to include as due to 
an undiagnosed illness, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


